                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION



JOHNNY RAY B. 1,                                                       Case No. 3:18-cv-00618-MK
                                                                                             ORDER
               Plaintiff,
        V.


COMMISSIONER OF SOCIAL SECURITY

               Defendant.

AIKEN, District Judge:

        Magistrate Judge Mustafa Kasubhai filed his Findings and Recommendation ("F &R")

(doc. 18) recommending that the final decision of the Commissioner denying plaintiffs

application benefits be affirmed. The matter is now before me. See 28 U.S.C. § 636(b)(1 )(B)

and Fed. R. Civ. P. 72(b).

        When either party objects to any pottion of a magistrate judge's F&R, the district comt

must make a de novo detetmination of that portion of the magistrate judge's report. See 28

U.S.C. § 636(b)(l); McDonnell Douglas Co1p. v. Commodore Business lvfachines, Inc., 656 F.2d

1309, 1313 (9th Cir. 1981), cert denied, 455 U.S. 920 (1982).

        1
        In the interest of privacy, this order uses only the first name and the initial of the last
name of the non-govetmnental paity or parties in this case.


PAGE I -ORDER
       Plaintiff has filed timely objections to the F&R (doc. 20), and the Commissioner has filed

a timely response to those objections (doc. 21 ). Thus, I review the F &R de nova.

       Having considered the record and the arguments offered by the parties, I find no error in

Magistrate Judge Kasubhai's opinion.       Thus, I adopt the F&R (doc. 18) in its entirety.

Accordingly, the decision of the Commissioner is AFFIRMED. This action is dismissed.

       IT IS SO ORDERED.

       Dated this--t-fl'J.ay o f ~ ~




                                           Ann Aiken
                                   United States District Judge




PAGE 2 -ORDER
